Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Application Data Sheet
The Applicants are advised that the Application Data Sheet filed on February 10, 2020 identifies this application as a 371 filing from PCT/FR2018/030437, whereas the BIB data sheet identifies this application as a 371 filing of PCT/FR2018/051788 – the Applicants may be required to correct this inconsistency.

Specification
The Applicants’ Substitute Specification filed on February 10,2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered EP 1 084 744 A1 as an alleged anticipatory “X”-type reference in the Written Opinion associated w/ PCT/FR2018/051788 (i. e. the Applicants’ parent application?, please note the comments provided in the Application Data Sheet portion of this action).  Within this Written Opinion, the international examiner submitted that this EP 1 084 744 A1 described the Applicants’ base process for purifying a carbon dioxide-containing gas that includes the successive steps of:

Maintaining the temperature of the off-gas emitted from this catalytic oxidation unit to a temperature that is between the dew point of the water and the dew point of the acids (the international examiner submitted that the (conduit) line between the catalytic oxidation unit and the water cooler (10) can be interpreted to meet the Applicants’ requirement that the off gas temperature is maintained at these (elevated?) temperatures);
Removing the acid contaminants out of the off gas via passage through a “water cooler” that acts as a corrosion-resistant heat exchanger that generates an aqueous condensate comprising these acidic components;
And separating out the product carbon dioxide (out of the gas emitted from this “water cooler”?) via passage of the off gas through a “knock out” drum (20).
Thus, international examiner concluded that the features of at least the Applicants’ claims 1 and 9 were met in this EP 1 084 744 A1.
This interpretation of the teachings provided in this EP 1 084 744 A1 is not well taken by the U. S. examiner for the following reasons.  US 2013/0319040 A1 (i. e. the English equivalent of EP 1 084 744 A1) is relied on as a convenient English translation of EP 1 084 744 A1.  Paragraph number 21 in this US 2013/0319040 A1 discusses the treatment of an off-gas emitted from an oxy-fuel combustion device in a “front end cooler 5’” that induces the condensation of what appears to be water and also the acid contaminants in the off-gas to result in what appears to be an aqueous solution comprising the acid contaminants.  However, this “front end cooler 5’” also appears to be susceptible to corrosion, and the Inventors associated w/ this US 2013/0319040 A1 remedied this corrosion problem by purging the exhaust gas passage w/ nitrogen gas (please note at least paragraph number 25).  There is no indication in at least paragraph numbers 21 and 25 set forth in this US 2013/0319040 A1 that the “front end cooler 
The most relevant reference discovered from the search of the U. S. examiner is U. S. Pat. 7,871,593 B2.  The invention shown in Figure 2 and the discussion of this Figure 2 set forth in Example 1 describe a remarkably similar system for also treating a feed gas that may also contain carbon dioxide (please also note col. 10 lns. 59-62).  The system includes the similar features of passing the feed gas through a heat exchanging device (2) that may add heat to the feed gas (please also note col. 8 lns. 5-6); passing the heated feed gas through a vertical, catalytic heat exchanger (8) that presumably also promotes the oxidation of the sulfur dioxide into sulfur trioxide (please also note the claims, abstract, 
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736